Name: Council Decision (EU) 2017/798 of 25 April 2017 authorising the opening of negotiations with the Government of Japan for an agreement on cooperation in the area of competition policy between the European Union and the Government of Japan
 Type: Decision
 Subject Matter: competition;  European construction;  Asia and Oceania;  EU institutions and European civil service
 Date Published: 2017-05-11

 11.5.2017 EN Official Journal of the European Union L 120/19 COUNCIL DECISION (EU) 2017/798 of 25 April 2017 authorising the opening of negotiations with the Government of Japan for an agreement on cooperation in the area of competition policy between the European Union and the Government of Japan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 103 and 352, in conjunction with Article 218(3) and (4) thereof, Having regard to the recommendation from the European Commission, Whereas negotiations should be opened with a view to concluding an agreement between the European Union and the Government of Japan on cooperation in the area of competition policy, HAS ADOPTED THIS DECISION: Article 1 1. The Commission is hereby authorised to open negotiations with the Government of Japan for an agreement adding provisions to the Agreement between the European Community and the Government of Japan concerning cooperation on anti-competitive activities (1) on the exchange of evidence in competition investigations on a reciprocal basis. 2. The negotiations shall be conducted on the basis of the negotiating directives of the Council set out in the addendum to this Decision. Article 2 The Commission is hereby nominated as the Union negotiator. Article 3 The negotiations shall be conducted in consultation with the Council Working Party on Competition. Article 4 This Decision is addressed to the Commission. Done at Luxembourg, 25 April 2017. For the Council The President I. BORG (1) OJ L 183, 22.7.2003, p. 12.